UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4533


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RECO VALARIE CAUTHEN, a/k/a Reco V. Cauthen, a/k/a Rico Valerie Cauthen,
a/k/a Rico V. Cauthen,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Joseph F. Anderson, Jr., Senior District Judge. (0:15-cr-00324-JFA-1)


Submitted: March 31, 2017                                         Decided: April 7, 2017


Before DUNCAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William W. Watkins, Sr., WILLIAM W. WATKINS, PA, Columbia, South Carolina, for
Appellant. William Kenneth Witherspoon, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reco Valarie Cauthen pleaded guilty, pursuant to a written agreement, to being a

felon in possession of firearms and ammunition, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2012). On appeal, Cauthen’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), certifying that there are no meritorious grounds for

appeal but questioning the validity of Cauthen’s guilty plea and the procedural and

substantive reasonableness of Cauthen’s 120-month sentence.         In particular, counsel

questions whether statements from Cauthen’s proffer were used to enhance his sentence,

whether Cauthen was improperly sentenced under the “residual clause,” and whether the

district court properly applied a sentencing enhancement. Cauthen has filed a pro se

supplemental brief, reasserting that his proffered statements were used to enhance his

sentence, and contending that counsel rendered ineffective assistance and that the district

court improperly enhanced his sentence based on his prior convictions, relying on a

number of recent Supreme Court cases concerning the Armed Career Criminal Act and

the career offender Sentencing Guidelines. We affirm.

       Before accepting a guilty plea, a district court must ensure that the plea is

knowing, voluntary, and supported by an independent factual basis. Fed. R. Crim. P.

11(b); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). Although there were

minor omissions in the Rule 11 colloquy conducted by the district court, we conclude that

these omissions did not affect Cauthen’s substantial rights. See United States v. Davila,

133 S. Ct. 2139, 2147 (2013) (providing standard). Moreover, the record reveals that the



                                            2
district court confirmed that Cauthen’s plea was knowing, voluntary, and supported by a

sufficient factual basis.

       We review the reasonableness of a sentence for abuse of discretion. United States

v. Martinovich, 810 F.3d 232, 242 (4th Cir. 2016). We first review for procedural error,

such as improper calculation of the Sentencing Guidelines range. Gall v. United States,

552 U.S. 38, 51 (2007). In determining whether the district court properly applied a

sentencing enhancement, “we review factual findings for clear error and legal

conclusions de novo.” United States v. Adepoju, 756 F.3d 250, 256 (4th Cir. 2014).

Absent any procedural error, we examine the substantive reasonableness of the sentence

under “the totality of the circumstances.” Id. Sentences within a properly calculated

Guidelines range are presumed reasonable, and this “presumption can only be rebutted by

showing that the sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       We conclude that Cauthen’s sentence is procedurally reasonable. The record

belies Cauthen’s assertion that statements from his proffer were used to support a

sentence enhancement. The Supreme Court’s recent decision in Beckles v. United States,

137 S. Ct. 886 (2017) (holding advisory Guidelines not subject to vagueness challenges

under Due Process Clause), puts to rest Cauthen’s challenge to his sentence based on the

invalidity of the residual clause. And the district court did not clearly err in enhancing

Cauthen’s offense level based on his possession of at least three guns.         See U.S.

Sentencing Guidelines Manual § 2K2.1 cmt. n.5. Further, the district court properly

calculated Cauthen’s offense level, criminal history, and Guideline sentence. The court

                                            3
afforded both parties an adequate opportunity to make arguments about the appropriate

sentence and allowed Cauthen an opportunity to allocute.         Additionally, the court’s

explanation for its sentence, in which the court addressed several of the § 3553(a) factors,

was individualized and detailed. Moreover, Cauthen has not overcome the presumption

of substantive reasonableness accorded his Guideline sentence.

       Cauthen also summarily suggests that trial counsel provided ineffective assistance.

We do not consider ineffective assistance claims on direct appeal “[u]nless an attorney’s

ineffectiveness conclusively appears on the face of the record.” United States v. Faulls,

821 F.3d 502, 507 (4th Cir. 2016). Instead, such claims should be raised—if at all—in a

motion brought pursuant to 28 U.S.C. § 2255 (2012), in order to permit sufficient

development of the record. Id. at 508; United States v. Baptiste, 596 F.3d 214, 216 n.1

(4th Cir. 2010). Because the record does not conclusively establish ineffective assistance

of counsel, we decline to consider such a claim on direct appeal.

       In accordance with Anders, we have reviewed the entire record in this case and

find no meritorious ground for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Cauthen, in writing, of the right to petition the

Supreme Court of the United States for further review. If Cauthen requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Cauthen. We dispense with oral argument




                                             4
because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            5